Appeal from a judgment of the Ontario County Court (James R. Harvey, J.), rendered October 30, 2002. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the second degree (Penal Law § 220.18 [1]). We reject the contention of defendant that County Court erred in denying that part of his motion seeking a pretrial hearing on the validity of the search that yielded the contraband. The court properly refused to conduct a hearing because defendant failed to meet his burden of establishing that he had a privacy interest in the apartment sufficient to confer standing to contest the search (see Rakas v Illinois, 439 US 128, 149 [1978], reh denied 439 US 1122 [1979]; People v Rodriguez, 69 NY2d 159, 163-164 [1987]; People v Ponder, 54 NY2d 160, 166 [1981]). We also conclude that, viewing the evidence, the law and the circumstances of this case, in totality and as of the time of the representation, defendant was not deprived of effective assistance of counsel (see generally People v Baldi, 54 NY2d 137, 147 [1981]). Finally, the sentence is not unduly harsh or severe. Present—Pine, J.P., Wisner, Kehoe, Gorski and Hayes, JJ.